                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 159-1 Filed 05/18/21 Page 1 of 2 Page ID
                                                                                                                                               #:3346


                                                                                                               1   ALAN J. KESSEL, Bar No. 130707
                                                                                                                   alan.kessel @troutman.com
                                                                                                               2   JEFFREY M. GOLDMAN, Bar No. 233840
                                                                                                                   jeffrey.goldman@troutman.com
                                                                                                               3   KEVIN A. CRISP, Bar No. 261023
                                                                                                                   kevin.crisp@troutman.com
                                                                                                               4   LAUREN E. GROCHOW, Bar No. 293601
                                                                                                                   lauren.grochow@troutman.com
                                                                                                               5   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                   5 Park Plaza, Suite 1400
                                                                                                               6   Irvine, CA 92614-2545
                                                                                                                   Telephone: 949.622.2700
                                                                                                               7   Facsimile: 949.622.2739
                                                                                                               8   Attorneys for Defendants
                                                                                                                   SMART KING LTD. and Defendant and
                                                                                                               9   Counterclaimant FARADAY&FUTURE INC.
                                                                                                              10
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                                                        UNITED STATES DISTRICT COURT
                                                                                                              11
                                                                                                                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                                              12
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5




                                                                                                                                                WESTERN DIVISION
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13
                                                                                                              14
                                                                                                                   HONG LIU,                                Case No. 2:20-cv-08035-SVW-JPR
                                                                                                              15
                                                                                                                                  Plaintiff,                The Honorable Stephen V. Wilson
                                                                                                              16
                                                                                                                         v.                                 [PROPOSED] ORDER GRANTING
                                                                                                              17                                            JOINT STIPULATION RE
                                                                                                                   FARADAY&FUTURE INC.,                     DISCOVERY AND PRE-TRIAL
                                                                                                              18   SMART KING LTD., JIAWEI                  DATES
                                                                                                                   WANG, and CHAOYING DENG,
                                                                                                              19
                                                                                                                                  Defendants.
                                                                                                              20
                                                                                                              21 AND RELATED COUNTERCLAIM
                                                                                                              22
                                                                                                              23
                                                                                                              24
                                                                                                              25
                                                                                                              26
                                                                                                              27
                                                                                                              28

                                                                                                                      [PROPOSED] ORDER GRANTING JOINT STIPULATION RE DISCOVERY AND PRE-TRIAL DATES
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 159-1 Filed 05/18/21 Page 2 of 2 Page ID
                                                                                                                                               #:3347


                                                                                                               1           Pursuant to the parties’ Stipulation, and good cause shown, the Court grants
                                                                                                               2   the Stipulation and sets the following dates:
                                                                                                               3                      Event                                Deadline
                                                                                                               4    Last Day to File and Serve Plaintiff’s         May 19, 2021
                                                                                                                    Cross Motion for Summary Judgment
                                                                                                               5    Last Day to File and Serve Defendants’         June 3, 2021
                                                                                                               6    Opposition to Cross Motion for
                                                                                                                    Summary Judgment
                                                                                                               7
                                                                                                                    Last Day to File and Serve Plaintiff’s         June 10, 2021
                                                                                                               8    Reply in Support of Cross Motion for
                                                                                                                    Summary Judgment
                                                                                                               9
                                                                                                                    Hearing on Plaintiff’s Cross Motion for        June 21, 2021
                                                                                                              10    Summary Judgment
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                                    Daubert and in limine motion deadline          June 28, 2021
                                                                                                              11
                                                                                                              12
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5




                                                                                                                           IT IS SO ORDERED.
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13
                                                                                                              14
                                                                                                                   Dated: _______________
                                                                                                              15                                           HON. STEPHEN V. WILSON
                                                                                                                                                           UNITED STATES DISTRICT JUDGE
                                                                                                              16
                                                                                                              17
                                                                                                              18
                                                                                                              19
                                                                                                              20
                                                                                                              21
                                                                                                              22
                                                                                                              23
                                                                                                              24
                                                                                                              25
                                                                                                              26
                                                                                                              27
                                                                                                              28
                                                                                                                   115274087                                -1-
                                                                                                                       [PROPOSED] ORDER GRANTING JOINT STIPULATION RE DISCOVERY AND PRE-TRIAL DATES
